Filed 3/24/15 P. v. Lucachin CA2/7

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B258450

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA098987)
         v.

ANDY LUCACHIN,

         Defendant and Appellant.




                   APPEAL from a judgment of the Superior Court of Los Angeles County,
Norman J. Shapiro, Judge. Affirmed.


                   Steven A. Brody, under appointment by the Court of Appeal, for Defendant
and Appellant.


                   No appearance for Plaintiff and Respondent.


                                             ____________________
       When Ashley English arrived home, she discovered her apartment had been
ransacked and $3,500 worth of property was missing. After the police and English found
her missing property in Andy Lucachin’s home, he was arrested and charged with first
degree burglary (Pen. Code, § 459)1 and receiving stolen property
(§ 496, subd. (a)) with special allegations he had served three prior prison terms within
the meaning of section 667.5, subdivision (b).
       A jury convicted Lucachin as charged. In a bifurcated proceeding, he admitted the
prior prison term enhancements. The trial court sentenced Lucachin to an aggregate state
prison term of nine years: the six-year upper term for first degree burglary plus one year
for each of the three prior prison term enhancements. The court stayed sentencing for
receiving stolen property under section 654.
       We appointed counsel to represent Lucachin on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On December 22,
2014 we advised Lucachin he had 30 days within which to personally submit any
contentions or issues he wished us to consider. We have received no response.
       We have examined the record and are satisfied Lucachin’s appellate attorney has
fully complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                      DISPOSITION

       The judgment is affirmed.

                                                                      IWASAKI, J.*
We concur:


       PERLUSS, P. J.                                                 ZELON, J.

1
       Statutory references are to this code.
*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                               2